Citation Nr: 1438007	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of renal cell carcinoma, to include as due to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969, including service in Vietnam from May 1967 to May 1968, and has been awarded a combat action ribbon, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Separately, in June 2013, the RO denied entitlement to service connection for ischemic heart disease.  The Veteran filed a timely July 2013 notice of disagreement (NOD).  A statement of the case (SOC) has not yet been issued.

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents in both files.  In April 2013, the Veteran submitted additional evidence that has not been considered by the RO, accompanied by a waiver of RO review of those records.  38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's renal cell carcinoma is due to herbicide exposure during active service.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for residuals of renal cell carcinoma, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for residuals of renal cell cancer is warranted based on his in-service herbicide exposure.  The Veteran is service-connected for residuals of prostate cancer secondary to herbicide exposure.

As noted above, the Veteran served in Vietnam from May 1967 to May 1968, and herbicide exposure is therefore presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Although presumptive service connection is not warranted because renal cell carcinoma is not among the diseases for which presumptive service connection may be granted, 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e), service connection may still be established with proof of direct causation, see Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Here, private treatment records from 2003 demonstrate a diagnosis of renal cell carcinoma, and as noted above, the Veteran is presumed to have been exposed to herbicides.  Therefore, the only issue for resolution in this appeal is whether there is a nexus between the Veteran's herbicide exposure and his renal cell carcinoma.  

The Veteran was provided a VA examination in April 2010.  The examiner reviewed the claims file and noted the Veteran's medical history, including that he underwent a left radical nephrectomy and that pathology revealed renal cell carcinoma.  The examiner noted that the Veteran is a former smoker who quit 10 years ago and smoked one pack per day for 25 years.  The examiner also noted that the Veteran has no family history of renal cell carcinoma or personal history of von-Hippel Lindau.  The examiner opined that Agent Orange exposure did not cause the Veteran's renal cell carcinoma.  He explained that the Veteran's risk factor for renal cell carcinoma is his history of smoking and that renal cell carcinoma is not on the list of conditions presumptive of Agent Orange exposure.  

To support his contention that his renal cell cancer is related to herbicide exposure, the Veteran submitted several private medical statements, as well as numerous articles addressing dioxin and cancer, including an August 2010 letter from a pathologist, Dr. D. W. S., who reported being a board certified pathologist with over thirty years practice experience in anatomic and clinical pathology.  He discussed relevant research regarding herbicides and cancer, noting one study that found kidney cancer among the cancers showing an overall statistically significant increase in mortality.  The pathologist observed that since dioxin has definitely been linked to a significant number of cancers, "and since dioxin binding to AHr acts in the same manner in renal carcinomas as it does in other carcinomas, it is reasonable to conclude that dioxin can act as a carcinogen in the induction of renal cell carcinoma."  The pathologist concluded:  "I believe that the data supports a causative association between exposure to dioxin and renal cell carcinoma and that [the Veteran] is entitled to appropriate compensation for his renal cell carcinoma as well as his prostatic carcinoma, secondary to dioxin exposure."  

An August 2010 letter from the Veteran's urologist, Dr. N. R. R., discusses literature related to dioxins and cancer.  The urologist observes:  "It appears to me that the above review of literature certainly supports the high likelihood that someone with [the Veteran's] history of multiple cancers could have been caused by exposure to one of the deadliest compounds known to mankind, Dioxin."  Further, the urologist observes that it seems to him "with some degree of certainty," that given the Veteran's exposure to Agent Orange in Vietnam, the lack of family history of renal cell carcinoma, and the young age at which it was discovered, renal cell carcinoma was caused by his exposure to herbicides.  The urologist also reported that in 20 years of a busy urologic practice he could not recall a single incidence of two potentially deadly cancers occurring in a single person in the Veteran's age group.  

In a January 2010 letter, the Veteran's urologist, Dr. P. F. L., opined:  "Given [the Veteran's] absence of any family history or genetic predisposition to renal cell carcinoma at a young age and his significant toxin exposure to Agent Orange during the Viet Nam conflict, I feel that there is a very significant likelihood that his tumor may have been induced by this exposure."  

The Veteran also submitted numerous medical treatises and articles, which the Board has considered.  These include a paper abstract presented at the American Public Health Association meeting in December 2005 reporting findings that there was a marginally significant association between Agent Orange and renal cell carcinoma after controlling for smoking.  

The April 2010 VA examiner attributed the Veteran's renal cell carcinoma to his history of smoking.  However, the examiner failed to adequately address a possible association between renal cell carcinoma and herbicide exposure, instead relying on the fact that renal cell carcinoma is not on the list of presumptively service-connected conditions, which, as discussed above, is not a sufficient reason for denying service connection where there is evidence of direct causation.  Therefore, the VA examiner's opinion is of little probative value.  As described above, the Veteran has submitted evidence of direct causation, including letters from two of his treating physicians, who would presumably be aware of his history of smoking, and a study finding a marginally significant association between renal cell carcinoma and Agent Orange after controlling for smoking.  The Board finds that the evidence is in equipoise as to whether the Veteran's renal cell carcinoma is related to his in-service herbicide exposure.  Resolving reasonable doubt in favor of the Veteran, service connection for renal cell carcinoma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of renal cell carcinoma, to include as due to herbicide exposure, is granted. 


REMAND

As noted above, the Veteran filed a timely NOD regarding entitlement to service connection for ischemic heart disease, and the RO has not issued an SOC.  Therefore, the claim must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for ischemic heart disease.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


